Title: From Thomas Jefferson to Benjamin Rush, 8 August 1804
From: Jefferson, Thomas
To: Rush, Benjamin


               
                  
                     Dear Sir
                  
                  Monticello Aug. 8. 04.
               
               Your favor of the 1st. inst. came to hand last night. the embarrasment of answering propositions for office negatively, and the inconveniencies which have sometimes arisen from answering affirmatively, even when the affirmative is intended, has led to the general rule of leaving the answer to be read in the act of appointment or non-appointment whenever either is manifested. I depart from the rule however in the present case, that no injury may arise from that suspension of opinion which would be removed at once by a communication of the fact that there is no probability that Colo. Monroe will quit his present station at any time now under contemplation. the departure of a person as his secretary, not long since, at his particular request, proves he has no such intention, and certainly we do not wish it, as his services give the most perfect satisfaction. we had begun by appointing secretaries of legation, for the purpose of giving young men opportunities of qualifying themselves for public service: but desireable & useful as this would have been, it’s aptness to produce discord has obliged us to abandon it, & to leave the ministers to appoint their own private secretaries, whose dependance on their principal secures a compatibility of temper. I shall be happy to recieve your pamphlet, as I am whatever comes from you. I have also a little volume, a mere & faithful compilation which I shall some of these days ask you to read as containing the exemplification of what I advanced in a former letter as to the excellence of ‘the Philosophy of Jesus of Nazareth.’ Accept affectionate salutations & assurances of esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            